NUMBER 13-17-00602-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                    IN RE JUSTIN SMITH


                           On Petition for Writ of Mandamus


                                 MEMORANDUM OPINION

   Before Chief Justice Valdez and Justices Contreras and Hinojosa
           Memorandum Opinion by Chief Justice Valdez1

        By petition for writ of mandamus, Justin Smith asserts that the trial court’s

September 28, 2017 order of attachment is void because it conflicts with the emergency

orders issued by the Texas Supreme Court following Hurricane Harvey.2                           These

emergency orders stated that “all courts in Texas should consider disaster-caused delays

as good cause for modifying or suspending all deadlines and procedures—whether


         1 See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in

any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
        2
        This original proceeding joins related matters which are currently pending before the Court in
cause numbers 13-16-00612-CV, 13-17-00122-CV, and 13-17-00589-CV.
prescribed by statute, rule, or order—in any case, civil or criminal.” See Supreme Court

of Texas, Extension of Emergency Order Authorizing Modification and Suspension of

Court Procedures in Proceedings Affected by Disaster, Misc. Docket No. 17-9125 (Sept.

26, 2017) (Joint Order, Court of Criminal Appeals Misc. Docket No. 17-013); Supreme

Court of Texas, Emergency Order Authorizing Modification and Suspension of Court

Procedures in Proceedings Affected by Disaster, Misc. Docket No. 17–9091 (Aug. 28,

2017) (Joint Order, Court of Criminal Appeals Misc. Docket No. 17-010);; see also TEX.

GOV'T CODE ANN. § 22.0035 (West, Westlaw through 2017 1st C.S.).             This Court

requested and received a response to the petition for writ of mandamus from the real

party in interest, Arnold & Itkin, LLP.

       Mandamus is an extraordinary remedy. In re H.E.B. Grocery Co., 492 S.W.3d 300,

302 (Tex. 2016) (orig. proceeding) (per curiam). Mandamus relief is proper to correct a

clear abuse of discretion when there is no adequate remedy by appeal. In re Christus

Santa Rosa Health Sys., 492 S.W.3d 276, 279 (Tex. 2016) (orig. proceeding). The relator

bears the burden of proving both of these requirements. In re H.E.B. Grocery Co., 492

S.W.3d at 302; Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding).

Mandamus relief is also available when an underlying order is void. In re Nationwide Ins.

Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding). In such circumstances,

the relator need not show it lacks an adequate remedy by appeal. In re Sw. Bell Tel. Co.,

35 S.W.3d 602, 605 (Tex. 2000) (orig. proceeding); In re Dickason, 987 S.W.2d 570, 571

(Tex. 1998) (orig. proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus,

the response, and the applicable law, is of the opinion that the relator has not shown



                                           2
himself entitled to the relief sought. Accordingly, we LIFT the stay previously imposed in

this cause and we DENY the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).



                                                       /s/ Rogelio Valdez
                                                       ROGELIO VALDEZ
                                                       Chief Justice

Delivered and filed the
16th day of November, 2017.




                                            3